DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the crimping structure does not reasonably provide enablement for different measurements and critical values in the specification and the drawing to allow a reasonable detail and critical values between locations of the core wire, the outer conductor and crimp section to make reasonable comparison.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to see the critical values for distance separating the aforementioned components of the invention commensurate in scope with the claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1: As there are no measurements or critical values disclosed in the specification. Further information is needed to better understand and search the scope of this limitation. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims1-9, 12-16 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Miyazaki (US patent 6,107,572).
Regarding claim 1: Miyazaki discloses a crimp structure, comprising: a crimp section including an insulated ferrule (20) disposed inside an outer conductor of a shielded cable (10), the outer conductor and a ground contact (41) placed on an outer periphery of the outer conductor are crimped, the insulated ferrule maintains a distance between a core wire of the shielded cable (as being separate with other components) and the outer conductor in the crimp section as compared to a distance between the core wire (12: see figs. 3-4) and the outer conductor outside of the crimp section (13) as it’s also being separated by other components. There are no critical values assigned to the distance between the components.
Regarding claim 2, Miyazaki discloses the insulated ferrule surrounds an insulation layer surrounding a core wire of the shielded cable (10).
Regarding claim 3, Miyazaki discloses the crimp section, an insulation layer surrounding a core wire (12) of the shielded cable is removed, and the insulated ferrule surrounds the core wire.
Regarding claim 4, Miyazaki discloses the insulated ferrule has a generally cylindrical shape (see figs. 1-7).
Regarding claim 5, Miyazaki discloses the insulated ferrule has a cut portion extending parallel to a central axis of the generally cylindrical shape (see figs. 1-10).
Regarding claim 6, Miyazaki discloses the cut portion is obtained by cutting a section between an inner periphery and an outer periphery of the generally cylindrical shape (see figs. 1-7).
Regarding claim 7, Miyazaki discloses the insulated ferrule is divided into a pair of parts (13, 30) parallel to a central axis.
Regarding claim 8, Miyazaki discloses the pair of parts are allowed to coalesce and are generally cylindrical (see figs. 1-7).
Regarding claim 9, Miyazaki discloses the pair of parts form a pair of divided portions in a circumferential direction of the insulated ferrule.
Regarding claim 12: Miyazaki discloses insulated ferrule has a shape in which the insulated ferrule (13) is wound in a coil form.

Regarding claim 13: Miyazaki discloses the insulated ferrule (13) compensates a
thickness corresponding to a reduction in a diameter of insulation layer the due to the crimping.
Regarding claim 15: Miyazaki discloses the insulated ferrule is only disposed in the crimp section (13).
Regarding claim 16: Miyazaki discloses a crimp section (13) including an insulated ferrule (20) disposed inside an outer conductor of a shielded cable, the outer conductor and a ground contact placed on an outer periphery of the outer conductor are crimped, the insulated ferrule (20) has a shape in which the insulated ferrule is wound in a coil form.

                                   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US patent 6,107,572)
Regarding claim 1: Miyazaki discloses a crimp structure, comprising: a crimp section (13) including an insulated ferrule (20) disposed inside an outer conductor of a shielded cable (10), the outer conductor and a ground contact (41) placed on an outer periphery of the outer conductor are crimped, the insulated ferrule maintains a distance between a core wire of the shielded cable (as being separate with other components) and the outer conductor in the crimp section as compared to a distance between the core wire (12) and the outer conductor outside of the crimp section as it’s also being separated by other components. There are no critical values assign to the distance between the components. If critical value would be assigned to the distance be the components, it would considered as rearranging of part of component unless it’s proven that certain distance is important or critical for proper functioning of the device.
Regarding claim 2, Miyazaki discloses the insulated ferrule surrounds an insulation layer surrounding a core wire of the shielded cable (10).
Regarding claim 3, Miyazaki discloses the crimp section, an insulation layer surrounding a core wire (12) of the shielded cable is removed, and the insulated ferrule surrounds the core wire.
Regarding claim 4, Miyazaki discloses the insulated ferrule has a generally cylindrical shape (see figs. 1-7).
Regarding claim 5, Miyazaki discloses the insulated ferrule has a cut portion extending parallel to a central axis of the generally cylindrical shape (see figs. 15).
Regarding claim 6, Miyazaki discloses the cut portion is obtained by cutting a section between an inner periphery and an outer periphery of the generally cylindrical shape (see figs. 1-15).
Regarding claim 7, Miyazaki discloses the insulated ferrule is divided into a pair of parts (13, 30) parallel to a central axis.
Regarding claim 8, Miyazaki discloses the pair of parts are allowed to coalesce and are generally cylindrical (see figs. 1-15).
Regarding claim 9, Miyazaki discloses the pair of parts form a pair of divided portions in a circumferential direction of the insulated ferrule.
Regarding claim 12: Miyazaki discloses insulated ferrule has a shape in which the insulated ferrule (20) is wound in a coil form.
Regarding claim 13: Miyazaki discloses the insulated ferrule (13) compensates a thickness corresponding to a reduction in a diameter of insulation layer the due to the crimping.
Regarding claim 15: Miyazaki discloses the insulated ferrule is only disposed in the crimp section (20).
Regarding claim 16: Miyazaki discloses a crimp section including an insulated ferrule (20) disposed inside an outer conductor of a shielded cable, the outer conductor and a ground contact placed on an outer periphery of the outer conductor are crimped, the insulated ferrule (20) has a shape in which the insulated ferrule is wound in a coil form (formed in combination with the braided wires (13)).
Claims 10-11 /are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US patent 6,107,572) in view of Burgaud (WO 99/10660).
Miyazaki discloses the aforementioned limitations, but fails to explicitly disclose the ferrule having a hinge connecting one of the pair of divided portions. Burgaud discloses the ferrule having a hinge connecting one of the pair of divided portions (see fig. 8 (A1, A2). It would have been obvious to one having ordinary skill in the art to add hinge to joint parts (23) in Miyazaki such as disclosed in Burgaud (see fig. 8) in order ease the connection and disconnection Miyazaki's device.
                                    Response to Amendment/Argument
Applicant's arguments filed on 8/08/2022 with the amendment on have been fully considered but they are not persuasive. The claims do not define structural features that distinguish over prior art: For example, the Applicant argues that about the distance between the components of the shield cable: see fig. 15 with insulated ferrule (20), nonetheless the Applicant fails to disclose any specific distance between the components and the advantage of the specific distances. So, any arbitrary distance between the components is considered as obvious variation as stated above.    Furthermore element 13 works in combination with the insulated element (20) as shown in figure 15 to make the crimping section. So, the Examiner disagrees with the Applicant's argument. 
In addition, the Examiner agrees with the Applicant on 6, second paragraph as specifically values are not sufficient to make the claim allowable as stated above in the 103 rejection. Further disclosures are needed specially in the specification and the claims. A detailed study of crimping of the components is necessary. It’s necessary to show how the crimping the components in Miyazaki at certain distance will provide different results. 
                                              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-
2091. The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                       09/30/2022